Citation Nr: 0310212	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-10 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran retired from active duty in July 1984 after more 
than 25 years of active service.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  Two of the three claims addressed by the RO in the 
January 2002 rating decision were subsequently granted.  
Accordingly, those issues are not before the Board at this 
time.     


REMAND

The RO has determined that based on the veteran's employment 
background and educational attainment he is considered 
capable of gainful employment.  The veteran is currently 
evaluated as 90 percent disabled due to his service connected 
disorders.  The Board believes that in order to make this 
determination additional evidence is required.  

Although the Board has been given the authority to take 
action to develop the evidence pursuant to 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) 
(2002)), the type of action necessary in this case is most 
appropriately conducted by the RO.  Therefore, the case is 
REMANDED for the following development:

1.  The RO should arrange for the veteran 
to undergo a VA social and industrial 
survey.  The social worker should comment 
on the degree of social and industrial 
impairment which the veteran experiences 
as a result of all of his disabilities, 
including all service and nonservice-
connected disabilities.   The claims 
folder should be made available to the 
social worker prior to the examination of 
the veteran.  The examiner is asked to 
answer the following question:

Based on a review of the evidence of 
record, including medical records and the 
veteran's employment background and 
educational attainment, is the veteran 
unable to obtain and retain substantially 
gainful employment due to his service-
connected disabilities?  The examiner is 
asked to provide a comprehensive 
rationale for the opinion expressed in 
this regard.

2.  After completing any necessary 
development in addition to that specified 
above, the RO should re- adjudicate the 
claim for a total rating based on 
unemployability due to service-connected 
disabilities.  If the benefit sought 
remains denied, a supplemental statement 
of the case should be issued.  After the 
veteran is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




